Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 1/7/2021 have been considered by the Examiner.
Claims 1, 4, 5, and 13 are amended. No claims are cancelled or newly added. Claims 1-20 are pending in the present application and an action on the merits follows.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner relies on USPTO “New Form Paragraphs for Addressing 35 U.S.C 112(f) Claim Limitations” dated October 30, 2017 by deputy Commissioner Robert W. Bahr, and USPTO’s “Training Application of New Form Paragraphs for Addressing Issues Related to 35 U.S.C. § 112(f) or “Means-plus-Function” Limitations” dated January 2018 and submits that: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claims 1-2, 4, 6-9, and 11-12 recite limitations “data extraction circuit, data conditioning circuit, patient readmission prediction circuit, reporting circuit, clinical dashboard circuit” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “circuit” coupled with functional language “interpret, determine, provide, implement, display” etc. without reciting sufficient structure to achieve their respective function.  
Claims 1-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

“ [0098] Any one or more of the terms computer, computing device, processor, circuit, and/or server include a computer of any type, capable to access instructions stored in communication thereto such as upon a non-transient computer readable medium, whereupon the computer performs operations of systems or methods described herein upon executing the instructions… [0099] …A computer, computing device, processor, circuit, and/or server may be: a distributed resource included as an aspect of several devices; and/or included as an interoperable set of resources to perform described functions of the computer, computing device, processor, circuit, and/or server, such that the distributed resources function together to perform the operations of the computer, computing device, processor, circuit, and/or server. In certain embodiments, each computer, computing device, processor, circuit, and/or server may be on separate hardware, and/or one or more hardware devices may include aspects of more than one computer, computing device, processor, circuit, and/or server, for example as separately executable instructions stored on the hardware device, and/or as logically partitioned aspects of a set of executable instructions, with some aspects of the hardware device comprising a part of a first computer, computing device, processor, circuit, and/or server, and some aspects of the hardware device comprising a part of a second computer, computing device, processor, circuit, and/or server.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 4, and 13 describe the abstract idea of predicting and providing readmission risks for patients based on EMR data. Specifically, claim 1 recites:
“interpret a plurality of electronic medical records (EMRs); 
determine an aggregated patient data set in response to interpreting the plurality of EMRs; 
determine a readmission risk for a patient in response to  determining the aggregated patient data set; and 
provide a readmission response value in response to determining the readmission risk for the patient; 
perform at least one of sorting, grouping, or filtering the transitions of care dashboard in response to a selection of the time selection interface.”
Claims 4 and 13 recite:
“interpret/interpreting a plurality of electronic medical records (EMRs); 
determine/determining an aggregated patient data set in response to interpreting the plurality of EMRs; 
determine/determining a readmission risk for a patient in response to determining the aggregated patient data set; and 
provide/providing a readmission response value in response to determining the readmission risk for the patient, the readmission value comprising at least one of:
a treatment recommendation value; or
a patient alert value.”
	The steps of interpreting, determining, providing, and performing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to interpret medical records, determine data sets, determine readmission risk, provide said risk, and sort elements of a GUI. Also see pg. 5 of the October 2019 Patent Eligibility Guidance update which states “certain activity between a person and a computer… may fall within the ‘certain methods of organizing human activity’ grouping.” Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
“a decision making platform comprising: 
a data extraction circuit structured to
a data conditioning circuit structured to
a patient readmission prediction circuit structured to
a reporting circuit structured to
a clinical dashboard circuit structured to implement a transitions of care dashboard, the transitions of care dashboard comprising: 
a user interface accessible to at least one external computing device; 
a time selection interface; and
readmission rates corresponding to at least a portion of the aggregated patient data set; 
wherein: 
the clinical dashboard circuit is further structured to display the provided readmission response value on the transitions of care dashboard; and
the readmission response value comprises at least one of:
a treatment recommendation; or
a patient alert value.”
Claim 4 recites:
“a decision making platform comprising:
a data extraction circuit structured to
a data conditioning circuit structured to
a patient readmission prediction circuit structured to
a reporting circuit structured to”
Claim 13 does not recite any additional elements.
The limitations relating to displaying, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, displaying is interpreted as outputting data. The decision making platform, various circuits, dashboard, computing device, and interfaces are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 30-33, 77-92, 97-105] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
          The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Displaying, which is interpreted as data output, has been recognized by the well-understood, routine, and conventional function. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration into a practical application, the decision making platform, various circuits, dashboard, computing device, and interfaces are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 6-9, 11, 14-17, and 19 further describe the abstract idea of parent claims 4 and 13 while also reciting new additional elements. These claims and their corresponding additional elements are as follows:
Claim 6 recites “a clinical dashboard circuit structured to implement a transitions of care dashboard, the transitions of care dashboard comprising a user interface accessible to at least one external computing device, and wherein the transitions of care dashboard further comprises at least one of…”
Claim 7 recites “a clinical dashboard circuit structured to implement a transitions of care dashboard, the transitions of care dashboard comprising a user interface accessible to at least one external computing device and readmission rates corresponding to at least a portion of the aggregated patient data set, and wherein the readmission rates comprise at least one readmission rate selected from the readmission rates consisting of...”
Claim 8 recites “a time selection interface, wherein the clinical dashboard circuit is further structured to…”
Claim 9 recites “a patient selection interface, and wherein the clinical dashboard circuit is further structured to display a plurality of readmission values in response to a patient selection of the patient selection interface.”
Claim 11 recites “clinical dashboard circuit structured to implement a transitions of care dashboard, the transitions of care dashboard comprising a user interface accessible to at least one external computing device and a plurality of readmission scores corresponding to a plurality of readmission events, wherein the plurality of readmission scores comprise weighted scores.”
Claim 14 recites “a transitions of care dashboard, the transitions of care dashboard comprising a user interface accessible to at least one external computing device, and wherein the transitions of care dashboard further comprises at least one of...”
Claim 15 recites “a transitions of care dashboard, the transitions of care dashboard comprising a user interface accessible to at least one external computing device and readmission rates corresponding to at least a portion of the aggregated patient data set, and wherein the readmission rates comprise at least one readmission rate selected from the readmission rates consisting of...”
Claim 16 recites “a time selection interface.”
Claim 17 recites “a patient selection interface.”
Claim 19 recites “a transitions of care dashboard, the transitions of care dashboard comprising a user interface accessible to at least one external computing device.”
The limitations relating to displaying, however, simply introduce insignificant extra-solution activity to the claim language. The decision making platform, various circuits, dashboard, computing device, and interfaces are recited at a high level of generality [Spec P 30-33, 77-92, 97-105] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application.
well-understood, routine, and conventional function. See MPEP 2106.05(d)(II). The decision making platform, various circuits, dashboard, computing device, and interfaces are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-3, 5, 10, 12, 18, and 20 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer. Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-3, 5, 10, 12, 18, and 20.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-20 are directed to an abstract idea without significantly more. Therefore claims 1-20 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNair (U.S. Patent Application Publication No. 20150193583).
Regarding claim 4, McNair teaches a system, comprising:
a decision making platform comprising [Abstract, 57] (McNair teaches a clinical decision support system; McNair also teaches the system executed on one or more processors, which are interpreted as each of the circuits recited below): 
a data extraction circuit structured to interpret a plurality of electronic medical records (EMRs) [P 90, 92, 94-96, Fig. 3A] (McNair teaches processing/mapping medical records data into consumable content using natural language processing, which is interpreted as interpreting medical records); 
a data conditioning circuit structured to determine an aggregated patient data set in response to interpreting the plurality of EMRs [P 94-96] (McNair teaches aggregating medical records data after data processing); 
a patient readmission prediction circuit structured to determine a readmission risk for a patient in response to determining the aggregated patient data set [P 111, 123-124, 221] (McNair teaches ; and 
a reporting circuit structured to provide a readmission response value in response to determining the readmission risk for the patient, the readmission response value comprising at least one of: a treatment recommendation value; or a patient alert value [P 117] (McNair teaches an alerting service 312, which is interpreted as the reporting circuit, to providing various outputs, which are interpreted as readmission response values, the outputs including recommendations and risk scores, which are interpreted as treatment recommendation values and patient alert values, respectively).
Regarding claim 5, McNair teaches the system of claim 4, wherein the readmission response value comprises at least one of: a treatment time value; an intervention recommendation value; and a readmission risk report corresponding to a patient [P 52, 179, 185-86] (McNair teaches determining a risk score, which is interpreted as a readmission risk report).  
Regarding claim 13, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

	 Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (U.S. Patent Application Publication No. 20150193583) in view of Amarsingham (U.S. Patent Application Publication No. 20140074509).
Regarding claim 6, McNair teaches the entirety of parent claim 4. McNair also teaches the system of claim 4, further comprising 
a clinical dashboard circuit [P 35-38, 91] (McNair teaches a clinical interface including a user interfaces for providers/clinicians)
a user interface accessible to at least one external computing device [P 35] (McNair teaches a provider/clinician interface operated by software application on personal computers, phones, etc.), and 
McNair may not explicitly teach:
structured to implement a transitions of care dashboard, the transitions of care dashboard comprising 
wherein the transitions of care dashboard further comprises at least one of: a plurality of readmission scores corresponding to a plurality of readmission events; readmission rates corresponding to at least a portion of the aggregated patient data set; a plurality of diagnosis values corresponding to a plurality of readmission events; and a plurality of comorbidity values corresponding to a plurality of readmission events.  
However, Amarsingham teaches:
structured to implement a transitions of care dashboard [P 49-50] (Amarsingham teaches a user interface for facilitating care transitions to nonhospital physicians, which is interpreted as a transitions of care dashboard), the transitions of care dashboard comprising 
wherein the transitions of care dashboard further comprises at least one of: a plurality of readmission scores corresponding to a plurality of readmission events; readmission rates corresponding to at least a portion of the aggregated patient data set; a plurality of diagnosis values corresponding to a plurality of readmission events; and a plurality of comorbidity values corresponding to a plurality of readmission events [P 57] (Amarsingham teaches displaying readmission rates for patient of any disease type, condition, or category; this patient data is interpreted as corresponding to the aggregated patient data taught above).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Clinical dashboard user interface system and method as taught by Amarasingham with the Decision support from disparate clinical sources taught by McNair with the motivation of improving healthcare efficiency and resource allocation [Amarsingham P 75].
Regarding claim 7, McNair teaches the entirety of parent claim 4. McNair also teaches the system of claim 4, further comprising 
a clinical dashboard circuit [P 35-38, 91] (McNair teaches a clinical interface including a user interfaces for providers/clinicians)
a user interface accessible to at least one external computing device [P 35] (McNair teaches a provider/clinician interface operated by software application on personal computers, phones, etc.), and 
McNair may not explicitly teach:
structured to implement a transitions of care dashboard, the transitions of care dashboard comprising 
readmission rates corresponding to at least a portion of the aggregated patient data set, and 
wherein the readmission rates comprise at least one readmission rate selected from the readmission rates consisting of: a 30-day readmission rate value; a monthly readmission rate value; a readmission rate value for a selected46 PATENTtime period; and a plurality of readmission rates each corresponding to a selected patient grouping category.  
However, Amarsingham teaches:
structured to implement a transitions of care dashboard [P 49-50] (Amarsingham teaches a user interface for facilitating care transitions to nonhospital physicians, which is interpreted as a transitions of care dashboard), the transitions of care dashboard comprising 
readmission rates corresponding to at least a portion of the aggregated patient data set [P 57] (Amarsingham teaches displaying readmission rates for patient of any disease type, condition, or category; this patient data is interpreted as corresponding to the aggregated patient data taught above), and 
wherein the readmission rates comprise at least one readmission rate selected from the readmission rates consisting of: a 30-day readmission rate value; a monthly readmission rate value; a readmission rate value for a selected46 PATENTRTMS-0001-U01time period; and a plurality of readmission rates each corresponding to a selected patient grouping category [P 57] (Amarsingham teaches 30 day readmission rates).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Clinical dashboard user interface system and method as taught by Amarsingham with the Decision support from disparate clinical sources taught by McNair with the motivation of improving healthcare efficiency and resource allocation [Amarsingham P 75].
Regarding claim 14, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 15, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 

Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (U.S. Patent Application Publication No. 20150193583) in view of Amarsingham (U.S. Patent Application Publication No. 20140074509) as applied to claim 7 above, and further in view of Bellin (U.S. Patent Application Publication No. 20090076845).
Regarding claim 8, McNair and Amarsingham may not explicitly teach the system of claim 7, wherein the transitions of care dashboard further comprises a time selection interface, 
wherein the clinical dashboard circuit is further structured to perform at least one of sorting, grouping, or filtering the transitions of care dashboard in response to a selection of the time selection interface.  
However, Bellin teaches the system of claim 7, wherein the transitions of care dashboard further comprises a time selection interface [P 19] (Bellin teaches a user interface for selecting a calendar time period), 
wherein the clinical dashboard circuit is further structured to perform at least one of sorting, grouping, or filtering the transitions of care dashboard in response to a selection of the time selection interface [P 36] (Bellin teaches displaying only data which originates from the input time period in a reverse sort order).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for monitoring patient care as taught by Bellin with the system taught by McNair and Amarsingham with the motivation of allowing a user to select a time period for data display, thereby improving user data comprehension and allowing for more analysis customization.
Regarding claim 9, McNair, Amarsingham, and Bellin teach the system of claim 8, wherein the transitions of care dashboard further comprises a patient selection interface [P 61] (Amarsingham teaches a dashboard user interface through which a user may select a particular patient to review said patient’s information), and 
wherein the clinical dashboard circuit is further structured to display a plurality of readmission values in response to a patient selection of the patient selection interface [P 113, 119] (Bellin teaches readmission analytics results for patients in a patient list, the results including event values, days in risk window, number of readmissions over patient risk window, etc. any of which are interpreted as readmission values).  
Obviousness for combining the teachings of McNair, Amarsingham, and Bellin is discussed above for claim 8 and is incorporated herein.  
Regarding claim 10, McNair, Armarsingham, and Bellin teach the system of claim 9, wherein the plurality of readmission values comprise at least one value selected from the values consisting of: active diagnoses corresponding to the patient selection; comorbidities corresponding to the patient selection; a readmission rate value corresponding to the patient selection; a readmission score value corresponding to the patient selection; and a patient alert value history corresponding to the patient selection [P 113, 119] (Bellin teaches readmission analytics results for patients in a patient list, the results including days in risk window, number of readmissions over patient risk window, etc. any of which are interpreted as readmission rate values corresponding to the patient selection).  
Obviousness for combining the teachings of McNair, Amarsingham, and Bellin is discussed above for claim 8 and is incorporated herein.  
Regarding claim 16, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 
Regarding claim 17, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. 
Regarding claim 18, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 

Claims 1-3, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (U.S. Patent Application Publication No. 20150193583) in view of Amarsingham (U.S. Patent Application Publication No. 20140074509) and Bellin (U.S. Patent Application Publication No. 20090076845).
Regarding claim 1, McNair teaches a system for determining readmission risks for patients, the system comprising:
a decision making platform comprising [Abstract, 57] (McNair teaches a clinical decision support system; McNair also teaches the system executed on one or more processors, which are interpreted as each of the circuits recited below): 
a data extraction circuit structured to interpret a plurality of electronic medical records (EMRs) [P 90, 92, 94-96, Fig. 3A] (McNair teaches processing/mapping medical records data into consumable content using natural language processing, which is interpreted as interpreting medical records); 
a data conditioning circuit structured to determine an aggregated patient data set in response to interpreting the plurality of EMRs [P 94-96] (McNair teaches aggregating medical records data after data processing); 
a patient readmission prediction circuit structured to determine a readmission risk for a patient in response to determining the aggregated patient data set [P 111, 123-124, 221] (McNair teaches identifying risk factors for certain conditions or event, including readmission, based on population, or aggregate, data; these are interpreted as readmission risks); and 
a reporting circuit structured to provide a readmission response value in response to determining the readmission risk for the patient [P 117] (McNair teaches an alerting service 312, which is interpreted as the reporting circuit, for providing various outputs, which are interpreted as readmission response values); 
a clinical dashboard circuit [P 35-38, 91, 117] (McNair teaches a clinical interface including a user interfaces for providers/clinicians)
a user interface accessible to at least one external computing device [P 35] (McNair teaches a provider/clinician interface operated by software application on personal computers, phones, etc.); 
wherein: 
the clinical dashboard circuit is further structured to display the provided readmission response value [P 117] (McNair teaches an electronic chart as part of the interface, or clinical dashboard circuit, taught above for displaying the outputs of the alert service) and 
the readmission response value comprises at least one of: a treatment recommendation; or a patient alert value [P 117] (McNair teaches that outputs of the alert service include recommendations and risk scores, which are interpreted as treatment recommendation values and patient alert values, respectively). 
McNair may not explicitly teach:
structured to implement a transitions of care dashboard: 
readmission rates corresponding to at least a portion of the aggregated patient data set; and 
on the transitions of care dashboard 
However, Amarsingham teaches:
structured to implement a transitions of care dashboard [P 49-50] (Amarsingham teaches a user interface for facilitating care transitions to nonhospital physicians, which is interpreted as a transitions of care dashboard), the transitions of care dashboard comprising: 
readmission rates corresponding to at least a portion of the aggregated patient data set [P 57] (Amarsingham teaches displaying readmission rates for patient of any disease type, condition, or category; this patient data is interpreted as corresponding to the aggregated patient data taught above); and 
on the transitions of care dashboard [P 49-50] (Amarsingham teaches communicating readmission risk for the purpose of transition to nonhospital physicians)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Clinical dashboard user interface system and method as taught by Amarasingham with the Decision support from disparate clinical sources taught by McNair with the motivation of improving healthcare efficiency and resource allocation [Amarsingham P 75].
McNair and Amarsingham may not explicitly teach:
a time selection interface; 
to perform at least one of sorting, grouping, or filtering the transitions of care dashboard in response to a selection of the time selection interface.  
However, Bellin teaches:
a time selection interface [P 19] (Bellin teaches a user interface for selecting a calendar time period); 
to perform at least one of sorting, grouping, or filtering the transitions of care dashboard in response to a selection of the time selection interface [P 36] (Bellin teaches displaying only data which originates from the input time period in a reverse sort order).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for monitoring patient care as taught by Bellin with the system taught by McNair and Amarsingham with the motivation of allowing a user to select a time period for data display, thereby improving user data comprehension and allowing for more analysis customization.
Regarding claim 2, McNair, Amarsingham, and Bellin teach the system of claim 1, wherein the transitions of care dashboard further comprises a patient selection interface [P 61] (Amarsingham teaches a dashboard user interface through which a user may select a particular patient to review said patient’s information), and 
wherein the clinical dashboard circuit is further structured to display a plurality of readmission values in response to a patient selection of the patient selection interface [P 113, 119] (Bellin teaches readmission analytics results for patients in a patient list, the results including event values, days in risk window, number of readmissions over patient risk window, etc. any of which are interpreted as readmission values).
Obviousness for combining the teachings of McNair, Amarsingham, and Bellin is discussed above for claim 1 and is incorporated herein.  
Regarding claim 3, McNair, Amarsingham, and Bellin teach the system of claim 1, wherein the transitions of care dashboard further comprises a plurality of readmission scores corresponding to a plurality of readmission events [P 113, 119] (Bellin teaches readmission analytics results for patients, the results including event values, days in risk window, number of readmissions over patient risk window, etc. any of which are interpreted as readmission scores), 
wherein the plurality of readmission scores comprise weighted scores [P 51] (McNair teaches weighted scores).
Obviousness for combining the teachings of McNair, Amarsingham, and Bellin is discussed above for claim 1 and is incorporated herein.  
Regarding claim 11, McNair teaches the entirety of parent claim 4. McNair also teaches the system of claim 4, further comprising 
a clinical dashboard circuit [P 35-38, 91] (McNair teaches a clinical interface including a user interfaces for providers/clinicians)
a user interface accessible to at least one external computing device [P 35] (McNair teaches a provider/clinician interface operated by software application on personal computers, phones, etc.), and 
wherein the plurality of readmission scores comprise weighted scores [P 51] (McNair teaches weighted scores).  

structured to implement a transitions of care dashboard, the transitions of care dashboard comprising 
However, Amarsingham teaches:
structured to implement a transitions of care dashboard [P 49-50] (Amarsingham teaches a user interface for facilitating care transitions to nonhospital physicians, which is interpreted as a transitions of care dashboard), the transitions of care dashboard comprising 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Clinical dashboard user interface system and method as taught by Amarasingham with the Decision support from disparate clinical sources taught by McNair with the motivation of improving healthcare efficiency and resource allocation [Amarsingham P 75].
McNair and Amarsingham may not explicitly teach:
a plurality of readmission scores corresponding to a plurality of readmission events, 
However, Bellin teaches:
a plurality of readmission scores corresponding to a plurality of readmission events [P 113, 119] (Bellin teaches readmission analytics results for patients, the results including event values, days in risk window, number of readmissions over patient risk window, etc. any of which are interpreted as readmission scores),
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for monitoring patient care as taught by Bellin with the system taught by McNair and Amarsingham with the motivation of providing scores representative of readmission analytics, thereby improving user data comprehension.
Regarding claim 12, McNair, Amarsingham, and Bellin teach the system of claim 11, wherein the clinical dashboard circuit is further structured to weight the plurality of readmission scores according to at least one criteria selected from the criteria consisting of: a plurality of patient alert values; a plurality of patient alert values corresponding to a predetermined time period; a length of stay description for the aggregated patient data set; a set of diagnoses corresponding to a portion of the aggregated patient data set; a set of comorbidities corresponding to a portion of the aggregated patient data set; and a time dependent value for any of the foregoing [P 51] (McNair teaches weights assigned based on variables learned from prior patient data to more accurately predict of condition or event, which is interpreted as a set of diagnoses corresponding to a portion of the aggregated patient data set).
Regarding claim 19, the claim is analogous to claim 11, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 11. 
Regarding claim 20, the claim is analogous to claim 12, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 12. 


Response to Arguments
Applicant’s remarks filed 1/7/2021 have been fully considered by the Examiner. Arguments will be responded to herein below in the order in which they appear in the Remarks filed 1/7/2021.

35 USC 112(b) Remarks
1.	Regarding Applicant’s remarks addressing previous 112(b) rejections [Applicant Remarks Pg. 8], in light of the present amendments and remarks, these rejections have been withdrawn.

35 USC 101 Remarks
2.	Regarding Applicant’s arguments that the recitations of claims 1, 4, and 13 do not constitute managing personal behavior or relationships or interactions between people [Applicant Remarks Pg. 12], Examiner respectfully disagrees. As stated in the previous Office Action dated 7/7/2020 , limitations that involve interpreting, determining, providing, and performing amount to no more than a person or persons following instructions to perform a given task. For example, physicians or nurses may interpret medical records to determine readmission risks. Thus, it is the opinion of the Office that the above-mentioned limitations fall within the “Certain Methods of Organizing Human Activity” group of abstract idea. Examiner also respectfully notes that the explanation provided in the Office Action dated 7/7/2020 was sufficient to fulfill the initial burden of the Office to explain why a claim or claims are ineligible for patenting. 
3.	Regarding Applicant’s arguments that the abstract idea is integrated into practical application because the claims “improve medical arts by identifying patients at risk of readmission and generating an alert and/or providing a treatment recommendations configured to reduce the risk of readmission” [Applicant Remarks Pg. 13], Examiner respectfully disagrees. The “improvement to the functioning of a computer or to any other technology” consideration is also referred to as “the search for a technological 
4.	Regarding Applicant’s arguments that the present amendments provide significantly more than the recited abstract idea [Applicant Remarks Pg. 14], Examiner respectfully disagrees. In claim 1, the amendment is incorporated into limitations that recite displaying results, which is interpreted as data output. The amendment merely specifies what is being output. Outputting results has been recognized by the courts as a well-understood, routine, and conventional function.  In claims 4 and 13 this amendment is incorporated into limitations that recite providing information, and thus are interpreted as part of the abstract idea.	
Regarding Applicant’s arguments the additional elements recite an improvement [Applicant Remarks Pg. 14], Examiner respectfully points to the arguments labeled 3 above. The alleged improvement is not a technological solution to a technological problem. Thus, the claims do not recite significantly more than the abstract idea. 
5.	Regarding Applicant’s remarks that there is no risk of preemption because “there are countless other methods of “predicting and providing readmission risks for patients based on EMR data” that do not involve a readmission response value that includes at least one of a treatment recommendation value or a patient alert value” [Applicant Remarks Pg. 14-15], Examiner first notes that, as noted by applicant, preemption is not a standalone test for determining eligibility. MPEP 2106.04 recites that “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility… Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo… It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not 
It is for at least the reasons discussed about that claims 1-20 remain rejected under 35 USC 101.

35 USC 102 & 103 Remarks
6.	Regarding Applicant’s arguments that McNair does not teach the present amendments in independent claims 1, 4, and 13 [Applicant Remarks Pg. 16-18], Examiner respectfully disagrees.  Specifically, McNair teaches an alerting service 312, which is interpreted as the reporting circuit, to providing various outputs, which are interpreted as readmission response values, the outputs including recommendations and risk scores, which are interpreted as treatment recommendation values and patient alert values, respectively [P 117]. Thus, McNair teaches the present amendments.
	It is for at least the reasons discussed above that claims 1, 4, and 13, as well as their respective dependent claims, remain rejected under 35 USC 103.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/R.F.D./Examiner, Art Unit 3626                   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626